—In an action to recover damages for personal injuries and property damage, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), entered April 4, 2000, which denied his motion, in effect, for leave to reargue his prior motion to restore the action to the court’s calendar, which was denied by prior order of the same court dated July 15, 1999.
Ordered that the appeal is dismissed, without costs or disbursements.
The plaintiffs motion was, in effect, for reargument. No appeal lies from an order denying reargument (see, Svechak v Svechak, 264 AD2d 836; Awadallah v Russo, 205 AD2d 721). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.